OFFICE   OF   THE    ATTORNEY     GENERAL   OF       TEXAS

                                          AUSTIN

+-uwcw*ra
 -J--T--



                                            s7
            Honorable E. G. Xoselrr         :,“’
            Civil Dlatrlot
            D~llt18,Tear6




                                        c&D cOr!dsS~OnerS'
                                      payrsmt of aF;praiscrs~ rees it
                                     reached after aypralsal but before
                                      contlemnetion? kttornuy to be
                                     ser lor work actunlly yerrortced.”
                            o eoknowlcdge reoeipt ot your brlei                        xhlch aid-
            ed u8 mattorielly in Freparlng our opinion.
                    he ue understtmd ft, this porticuler bond lseue m8
            vote4 by the people lo Dallas County in 1939, the bond order




                                                                  ~..--   ----   -_.   I   .*-..   .   .   .   . ...“_
proriding that - ” l l l the ~oceeds of said bon48 8hall
be ~804 solely for the purpose of acquiring or purohaslng
?a$*or rlghte-or-way in respect of rosdr and highway8
        - and the order rurther desorlbes tho propose4 hlgh-
mm     by nuaber, etc., ror iaentiri0sti0npurporer. In lrrl~-
lng et our conoluslon we here eonridered Artlole 3, Section
52, am!? J.rtlcle8, Soction 9, of the Constltutfon of thr
statc   or Tpoxss, en4 elso krtlole lbeq OS the civil Statute8,
whzch rrorlder - * l l l other expenses Incident to the
18sence    of S~l4 bon48 rcaybe paid cut O? the prooee48 from
t5r   sale or the bondr * * *I.
           It 1s qulto obviour that the Coimi8slonerr'Court
acrt perform its duties through subordlnatooffloers,        agents
8~~2 ezplogee8, end we are of the cplnlon that in oondwnnstlon
procce4lnge for the acqulr!tlon 41 rights-or-v, all expenses
in connection therewith can be pai4 out oi such bon6 issue;
r0.r example, court COst8, lnoludlng witlieu fee8, en4 ti8o the
-t        of the award. Expert wltnensb8, In ord6r to testfry
oozeernlng land rnlues must see the land In question ror lp -
prlsi841 puIpO8US. They must be In d posltlon to testify con-
etmlog the relue of any ruch land; that       they Inspected same
aor? eonddered the drsfDage      ItMCtUH, fertility, 8hape of the
laad,    an4 whether or not the propose4 highway will 4Ir14e me
l&.c tm or lroreseparate ports, a8 ~011 as numerous other
eoadltlons    that could possibly arlae by rea8otiof the aoqui-
8itiOll   o? rights-of-wiy iOf highway8 on or (ICM)S8 any par-
tldar      tract of land. The cpqmtency and rcllablllty OS.suoh
testbony would depend gretitlyupon the length of time and the
thoroughness of the eppral8er*8,inspectlon. Therefore, rrom
a pnctloal standpoint, such appral8ers mat bs en~loyed to
q3tti8e     a particular tract of land berm     condematlon pro- :
cc&3n.gs    are lmtltuted    for two reesone:  flrrt, beoause there
8rr cnly fire day8 intervening between the order or the a00pL-
tisionex-8' Court authorizing the condercnetion     proocedlngr and
t5e tearing before the S?eclel Comlssloners, curd,aecoll(l,       bei
cause neither the Comlssloners~ Court nor the attorneys ln-
rtltutlng rult, or any oounty ofilclals, would be fully aJvlse4
or ham ~rflolent facts before thsn to intelllgentlf errlro
at    L conclu~lon concerning the edrleablllt~or condemnlug ~~14
P-JF-tY.      These epyrelsers   would be erelleble to be used a8
wltaesreo not oily before the Speolsl Comnlssloner~~ but before
the County Court in ceee oi appeal.
.




                w8    bOlfO~0        tb8.f     th0 ab0TO        ~~S8Oeing    rpOUid
                                                                                 jU8tifr
    a   oonolu8ion          that the         aonlco8       of   Sppraiaorr
                                                                      would br In-
    OidOJBtal    end        llOOO88iW~        t0 th0   8aqUi8itiOn Of Tight8-cf-wsf.
                    our OpiDlOLIthat th8 appraiser8 mny be com-
                ft 18
    ponaatod OD a per tract    or per day basis In 8 raaacnabl.
    OUU from the bond find8    whore Nit $8 lnatltuted after auoh
    appraisal or before iuch apprai8a1, or nhero a aottlomont
    18 roached before the iDStitUtiOn    0r the trial   or SDY COD-
    dolpnrtion  suit necoasary in acquiring said rlghtr-or-way.
    See  bslroaton county   ‘18~Orasham, EEO 3. W. 560;   0ul.f Bifu-
    lithio COmpMf    II*  ~UOCOS C0Untf, 11 9. W. (84) SOS$ Rlla8011
    *se Cap,         1.9.       1.   E70.
                 ThO gonOtcr1rplo 18 that the Comml88lonOr8' Court              ho8
    authority to employ attornov ror the eooompllahmont OS spo-
    clflo p~O808             authorized by law. Whore      the Commlaalonera~
    Court omplo~8 an attorney to lnatltuto and proaoouto oonbom-
    nation lar8ulta for the purpoao of acquiring rlghtrr-or-war
    Soroa8      8p80iri0      tracts, ana ior the purpose of tmlldlng apo-
    olflo hlghmra an4 ldontlflo8             suoh highmafr     by rstor8ncoa to
    bluo prlntr, maps, auneyr and plat8 on file with the County
    Eagiaoor~8         orri00, and wherr tha ettorney 18 olao ohargod
    with      oxaailnlng a oon4anaod ab8traot of such proportl, the
    prOpWatiOn           of dOOd8   and other OODtZSCt8,    It  la OIlr OpiniOn
    that auoh attorney oan be oompenratod out of and ipornthr
    runda from the sale of auoh bondr. Tha case8 room to hold
    that an attorney amy be retained la apoolal oeao8 for                  apecl-
    rlo aerrloes,           but that the Coudaalonora* Court wculd not
    beta the power to omplor an attorneyon o aslary basis for
     a~nloo8 neither derlnltaly requlrod nor parformod. gee
    Qrcoau ~8. Ata8coaa County, 32 S.W. 180; City latlonal
    Bank ta. Praalbio County, 86 S. W, 7761 Joner ~8, Voltamn,
    171 9. W. 207. m the ca80 0r Oalreaton County ~8~ Uroa-
    ham, Z!EO8. lr.540, the court held that the Conaila8lonora~
     Court had the authority to amplof an attorney for tho ap001-
     flc awn of $fBOO to oarrf out the procao4lng8 nocoas8ry to
     glro the county powor tc oonatruof a aoawall. We leo that
     the     ConmlaaIonora* Court has authority to employ attorneys
     only for tho eoccaipllahmontbf apoclflo ObJeOtive8.                 Thoro-
     fore, we bol~oro that the attornor should be employ04 for a
rp*oifIo M   of nollryto    lnrtItut8 and proraout8 oondom-
nation lrrmit8 for the     porOO88   Of   DOQUiSi~     right8-Oi-uCit
8orom rpoolrlo tnotr ot land, 8ad thaftho 8ttornmy rhoold
al80 bo 8@oyod   for 8 rpaolflo 8um to examlao lb ltr a o tm,
prop8ration of d08d8, md other 8ontraot8 In oomteotlon dth
8pooltlo traotr of land.

        Therefore,   it I8 our oplalon that all thro8 quertloa8
rhould be umurr~d.Ia the litlrastlv8, lroopt that in queetlon
m&or   one  tho attormr   should be  paid a rpeolrlo 8~01or no1107
rather th a l n
              mplopd on a 8alar;lba818.
        W8 8x0 ll8o saolorlng a 00 y oi oux Oplnlon-Rmbor
Qbt, whioh 18 mentioned In your opPdon roquwt.

                                     vu-y frulf      pourr
                               ATTOE        OSxERAI,OF TEXAS




COB-8
ElIal.
            APPROVEDNOV    2, 1939

              ALuJ-4.u
            ATTORNEY
                   GENERAL
                         OF TmS